Citation Nr: 0412800	
Decision Date: 05/18/04    Archive Date: 05/25/04

DOCKET NO.  03-15 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUE

Propriety of the rating reduction for service-connected 
prostate cancer from 100 percent to 40 percent.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1960 to 
December 1963 and from May 1964 to November 1972.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an October 2001 decision by the RO in Winston-
Salem, North Carolina, which reduced a 100 percent disability 
rating for prostate cancer to 20 percent, effective January 
1, 2002.  In an April 2003 statement of the case, the RO 
increased the veteran's disability rating to 40 percent, 
effective January 1, 2002.  The veteran appealed for 
restoration of a total rating for service-connected prostate 
cancer.

The veteran had filed claims for service connection a total 
disability rating based on individual unemployability (TDIU) 
and entitlement to an increased rating for a lumbosacral 
strain.  Both TDIU and entitlement to an increased rating for 
a lumbosacral strain were denied in a July 2001 rating 
decision.  The veteran filed a notice of disagreement only as 
to the issue of entitlement to an increased rating for a 
lumbosacral strain, and was issued a statement of the case in 
May 2003.  He has not filed a substantive appeal regarding 
his lumbosacral strain.  Hence, he has not perfected an 
appeal regarding that issue, and it is not before the Board.

In regards to the TDIU issue, the veteran's representative 
stated in an informal hearing presentation, dated March 2004, 
the issue of whether the veteran should be granted TDIU is 
currently before the Board.  As stated above TDIU was denied 
in a July 2001 rating decision.  The veteran never filed a 
notice if disagreement with this issue, hence this issue is 
not in appellate status.

Additionally, in a July 2001 rating decision, the RO proposed 
to reduce the veteran's current disability rating of 10 
percent for a right ankle disability to 0 percent.  The 
veteran filed a notice of disagreement, and was issued a 
statement of the case in May 2003.  He has not filed a 
substantive appeal regarding his right ankle disability.  
Hence, he has not perfected an appeal regarding that issue, 
and it is not before the Board.
      
This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  This law redefines the obligations 
of VA with respect to the duty to assist, including to obtain 
a medical opinion where necessary, and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.

In a statement submitted by the veteran, dated March 2002, he 
noted continuing treatment at the Fayetteville VA medical 
center (VAMC) from January 2002 to the present.  The Board is 
in receipt of treatment records from the Fayetteville VAMC, 
dated to January 2003.  The RO should contact the 
Fayetteville VAMC and obtain all the veteran's treatment 
records dated January 2003 to the present.

In September 2002, the veteran underwent fee basis medical 
examination to evaluate orthopedic and genitourinary and 
digestive problems.  He was examined by a physician 
specializing in pulmonary medicine.  Inasmuch as the present 
issue involves the genitourinary system and oncology, it 
would be reasonable to have the veteran examined by a 
physician with some experience in either the genitourinary 
system or oncology.

The RO has rated the veteran's service-connected prostate 
cancer under 38 C.F.R. § 4.115b, Diagnostic Code 7528, 
pertaining to malignant neoplasms of the genitourinary 
system.  VA's duty to assist the claimant while developing 
his claim, pursuant to 38 U.S.C.A. § 5103A (West 2002), 
requires VA to make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate his claim.  
The duty to assist includes obtaining a medical opinion 
whenever such an opinion is necessary to make a decision on 
the claim.  See 38 U.S.C.A. § 5103A(d) (West 2002).  In the 
case at hand, a medical opinion is necessary, pursuant to 
38 C.F.R. § 3.159(c) (2003), based on a thorough review of 
the record, to determine the nature and severity of the 
veteran's service-connected prostate cancer.

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance therewith.  Hence, 
in addition to the actions requested above, the RO should 
also undertake any other development and/or notification 
action deemed warranted by the VCAA prior to adjudicating the 
claim on appeal.

In view of the foregoing, this case is remanded to the RO 
(via the AMC) for the following:  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5103, 5103A 
(West 2002) and in 38 C.F.R. § 3.159 
(2003) are fully complied with and 
satisfied.  After the veteran has been 
given notice as required by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), he 
should be given the opportunity to 
respond.

2.  The veteran should be contacted and 
requested to provide the names, 
addresses and approximate dates of 
treatment for any health care 
providers, VA or non-VA, who have 
treated him for prostate cancer from 
2003 to the present.  After the 
releases are signed, the RO should 
obtain and associate with the claims 
folder all of the veteran's treatment 
records, including all treatment 
records from the Fayetteville VAMC 
dated January 2003 to the present.  All 
attempts to procure records should be 
documented in the file.  If the RO 
cannot obtain the records, a notation 
to that effect should be inserted in 
the file.  The veteran should be 
informed of failed attempts to procure 
records.

3.  The RO should schedule the veteran 
for a VA examination by a physician 
with experience in genitourinary 
disorders, or oncology, in order to 
evaluate the severity of the veteran's 
service-connected prostate cancer.  All 
indicated tests and studies should be 
accomplished, and the claims folder 
should be made available to the 
physician for review in conjunction 
with the examination.  The examiner 
should indicate in the examination 
report that the claims folder has been 
reviewed.  All clinical findings must 
be reported in detail in the 
examination report.  In particular, the 
examiner should indicate whether there 
is objective evidence that the veteran 
has urine leakage, post- surgical 
urinary diversion, urinary 
incontinence, or stress incontinence 
which requires the use of an appliance 
or the wearing of absorbent materials 
which must be changed more than 4 times 
per day.  Any tests to confirm the 
severity of the urine leakage should be 
accomplished.  The examiner should also 
indicate whether the veteran has any 
renal dysfunction as a result of his 
prostate cancer.  

The physician is also requested to 
comment on the following:  The veteran 
underwent brachytherapy in April 2000, 
for T2aNXM0 adenocarcinoma of the 
prostate, involving the implantation of 
144 Gy, 
#66 I-125 seeds for a total activity of 
21.32 miCu.  Given this information, 
how long would the seeds remain 
radioactive?  That is, would there be a 
definite time when it can be 
established that there was the 
cessation of X-ray, therapy or other 
therapeutic procedure based on the lack 
of radioactivity of the seeds?  Please 
provide adequate support for any 
opinion rendered. 

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with 
the claims folder.  The veteran is 
hereby advised that failure to report 
for a scheduled VA examination without 
good cause shown may have adverse 
effects on his claim.

5.  The RO must review the claims file 
and ensure that there has been full 
compliance with all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) and 38 C.F.R. § 3.159 
(2003), and that all appropriate 
development has been completed (to the 
extent possible) in compliance with 
this REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  

6.  Thereafter, the RO should 
readjudicate the issue on appeal.  The 
RO is advised that they are to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in VCAA and any other 
applicable legal precedent.  If the 
benefits sought on appeal remain 
denied, the veteran should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice 
of all relevant actions taken on the 
claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered 
pertinent to the issues currently on 
appeal.  A reasonable period of time 
should be allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




